DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

References listed in Specification
	References are cited throughout the specification, particularly in the detailed description of the invention (for example see page 10, line 25 through page 11, line 11). The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	
Claim Objections
Claims 1 is objected to because of the following informalities: 
The claim currently states “wherein the antibody comprises a heavy chain variable region (VH) comprising comprising three complementary determining regions”. Removal of the additional “comprising” is advised. 
	
Claim 14 is objected to because of the following informality: The claim is drawn to the antibody of claim 1 and states “wherein the antibody comprises a linker”. As a linker is not an anticipated feature of an antibody it is suggested that the wording of the claim be modified to state “wherein the antibody further comprises a linker” to demonstrate that the linker is in addition to the antibody structure of claim 1. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, 11-12, 14, 18, 20, 23, 27-30, 32, and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1 and 2, the instant claims are drawn to an isolated antibody which specifically binds to CD123 and disclose antibody CDRs selected from variable heavy chains (VH) and variable light chains (VL) (claim 1) or from a list of possible CDRs (claim 2). Based on the current language of the claims, a range of antibodies comprising many different HC CDR and LC CDR combinations could be made and are disclosed under the limitation that the antibodies will specifically bind to CD123.  There is no evidence in the disclosure that antibodies with every combination possible presented in claims 1 and 2 were isolated, thus it is not demonstrated to one of ordinary skill the in the art that applicant was in possession of these antibodies at the time of filing. In the specification, the following isolated antibodies were disclosed (Table 2.0 spanning pages 25-26). 

    PNG
    media_image1.png
    656
    1087
    media_image1.png
    Greyscale


	The CDR combinations shown in the table above (HC CDRs 1-3 AND LC CDRs 1-3) in combination, represent the antibodies that applicant was in possession of at the time of filing. The current wording of claims 1 and 2 allows for many combinations outside of these. For example, in claim 1 the antibody could have VH CDRs 1-3 of SEQ ID NOs: 7, 8, and 9, respectively and VL CDRs 1-3 of SEQ ID NOs: 58, 59, and 60 respectively. In claim 2, the antibody could have VH CDRs 1-3 of SEQ ID NOs: 7, 53, and 35 and VL CDRs 1-3 of SEQ ID NOs: 18, 73, and 72, respectively. In these cases, not only were these antibodies not taught in the instant disclosure, but there is also no indication of what they would potentially bind to or guarantee that they would bind to CD123. 
	Overall, it is not evident from the disclosure that every CDR combination possible disclosed in claims 1 and 2 would result in an antibody that binds to CD123, nor does the disclosure demonstrate that applicant was in possession of each and every antibody combination possible at the time of filing. Therefore, claims 1 and 2 were determined to not meet the written description requirement.

Regarding claims 2, 3 and 4, the instant claims are drawn to antibody structures that specifically bind to CD123 and disclose heavy chain CDRs 1-3 and light chain CDRs 1-3 (claims 2 and 3) as well as structures for the heavy and light chain variable regions (claim 4). The claims currently speak to antibodies in which the heavy OR light chain components can exist separately from each other based on the use of “and/or” in the claims. This subject matter was not described in the specification in such a way as to reasonably convey to one of ordinary skill in the art that applicant was in possession of the claimed invention at the time of filing and, therefore, claims 2, 3 and 4 do not meet the written description requirement.
For example, claim 3 is drawn to the CD123 antibody of claim 2 and discloses that the VH comprises heavy chain CDRs 1-3 of SEQ ID NOs: 7, 25, and 9, respectively and/or VL CDRs 1-3 of SEQ ID NOs: 18, 19, and 20, respectively. Similar use of and/or is seen in claim 2. This suggests that the antibody does not need to contain all 6 of the isolated CDRs in order to meet the claim limitation. Similar language is included in claim 4 which states that the antibody VH comprises a sequence of SEQ ID NO: 24 and/or the VL comprises a sequence of SEQ ID NO: 28. 
Based on the current wording of claims 2, 3 and 4, the heavy chain CDRs and heavy chain variable region of the instant application can be combined with any light chain CDRs or light chain variable regions and vice versa, as long as the requirement of specifically binding to CD123 is met. Additionally, these components could exist as fragments. The instant disclosure does not support the genus of antibodies possible when the heavy or light chain components are used in different antibodies as it is not apparent that applicant was in possession of an adequate number of species of this genus at the time of filing. 
In the instant disclosure, the following six antibodies were isolated: 18G3, h18G3, 16D6, h16D6, 3D1, and 20D7 (Table 2.0 spanning pages 25-26, a copy of which is provided above). These antibodies were isolated and disclosed with the heavy and light chain variable regions combined in a single antibody structure, therefore, these structures represent the antibodies that applicant was in possession of at the time of filing. Not only does the current claim limitations cover an entire genus of antibody structures for which an adequate number of species was not disclosed, but the state of the art prior to the effective filing date of the claimed invention also demonstrates that antibody functionality is dependent on the entire antibody structure, not just isolated fragments of the structure. 
For example, Chailyan, A., et al (2011) The association of heavy and light chain variable domains in antibodies: implications for antigen specificity FEBS Journal 278; 2858-2866 teaches that “the antigen-binding site of immunoglobulins is formed by six regions, three from the heavy chain variable domains, and three from the light chain variable domains which, on association of the two chains, form the conventional antigen binding site of the antibody” (abstract).  Chailyan teaches that the mode of interaction between the heavy and light chain variable domains impacts the relative position of the binding loops and has an effect on the overall conformation of the binding site (abstract). Chailyan is demonstrating that the interaction between the heavy and light chain variable domains effects the conformation of the antibody and therefore the antibodies ability to bind to its target. Furthermore, the teachings of Chailyan point out that the binding site is formed by the combination of the heavy and light chain CDRs (six regions) together. 
As there is no disclosed or art-recognized correlation between structure and function, it would be impossible for one of ordinary skill in the art to predict which heavy and light chain component combinations, or fragmented components, would result in a structure that specifically binds to CD123. This is particularly the case in the absence of a full complement of light and heavy chain CDRs.
The antibodies discussed above, with the heavy and light chain components combined in a single antibody structure, represent the antibodies that applicant was in possession of at the time of filing. Based on the current claims, a limitless number of antibodies could be produced that contain only a portion of the antibodies that were isolated by the applicant with little to no guarantee that these combinations would result in functional antibodies that bind to CD123, as the association between the heavy and light chain CDRs and variable domains have been established to affect the structural conformation and function of antibodies. Therefore, based on the disclosure and the state of the art at the time of filing, a skilled artesian would not have recognized that applicant was in possession of the claimed invention at the time of filing. 

Regarding claim 7, the instant claim is drawn to a genus of antibodies that competes with the antibody of claim 1 for binding to CD123. The disclosure includes 6 species of antibodies that bind to CD123 including 18G3, h18G3, 16D6, h16D6, 3D1, and 20D7 as shown in Table 2.0 spanning pages 25-26, a copy of which is provided above. Based on the disclosure, it is not evident how these antibodies compete with each other for binding of CD123, let alone how they compete with the numerous CD123 binding antibody species that are known in the prior art. Furthermore, no competition experiments or epitope information is disclosed. It is unclear from the specification whether the instant disclosure provides any species according to claim 7. Furthermore, there is no disclosed or art-recognized correlation between structure and function that would allow for the prediction of which antibody structures would compete for binding to CD123 with the antibody of claim 1. Therefore, a person of ordinary skill in the art would not have recognized that applicant was in possession of the invention as claimed at the time of filing. 

Claims 5, 8, 11-12, 14, 18, 20, 23, 27-30, 32, and 36-38 are rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 11-12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the instant claim is drawn to the antibody of claim 3, wherein the VH and/or the VL comprises the amino acid sequences specified with “one or several conservative amino acid substitutions” in residues that are not within a CDR. The term “several” is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as it is unclear how many substitutions would meet the claim limitation of “several”. Appropriate correction is required.

Regarding claim 8, the instant claim is drawn to the antibody of claim 1 and states the limitation “wherein the antibody comprises an acyl donor glutamine-containing tag engineered at a specific site, wherein the acyl donor glutamine-containing tag is selected from the group consisting of…” The term “at a specific site” is a relative term which renders the claim indefinite as it is unclear what specific site is being referred to, what location constitutes a specific site, and under what circumstances the claim limitation is met. The disclosure states “an acyl donor glutamine-containing tag engineered at a specific site of the antibody (e.g., a carboxyl terminus, an amino terminus, or another site in the CD123 antibody)” (page 35, lines 27-29). By stating that the tag can be engineered at a specific site which includes “another site in the CD123 antibody” the limitation “at a specific site” is indefinite and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. 

Claims 11 and 12 are rejected by virtue of their dependency on claim 8.

Regarding claim 20, the instant claim is drawn to the conjugate of claim 18 and provides a Markush group listing of cytotoxic agents for use in the antibody-drug conjugate. The end of the claim currently states “and stereoisomers, isosteres, analogs or derivatives thereof” which are not cytotoxins, but are included in the Markush group. It is suggested that applicant remove these limitations from claim 20 such that claim 20 lists only the cytotoxic agents and add a new claim that depends from claim 20 which includes the limitation of “…wherein the cytotoxin is a stereoisomer, isotere, analog, or derivative”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/110935 A1 (Pfizer Inc.) 30 July 2015 (herein WO935) in view of Tang, Y., et al (2017) Real-Time Analysis on Drug-Antibody Ratio of Antibody-Drug Conjugates for Synthesis, Process Optimization, and Quality Control Scientific Reports 7(7763); 1-10 (published online 10 Aug 2017, herein Tang).
WO935 teaches cytotoxic dimers comprising CBI-based or CPI-based sub-units, antibody drug conjugates comprising such dimers, and methods for using these structures in the treatment of cancer and other conditions (abstract). 
WO935 discloses the following structure, where (X or Y) represents the antibody binding site of the conjugate (page 286, structure 2; page 117, paragraph 1).

    PNG
    media_image2.png
    381
    851
    media_image2.png
    Greyscale

The structure above taught by WO935, matches the structure of AcLysPABC-CPI-8314 taught by the instant application as shown below (specification page 85, lines 6-11):

    PNG
    media_image3.png
    265
    565
    media_image3.png
    Greyscale

WO935 further teaches methods of preparing ADC conjugates including “Protocol D: Preparation of transglutaminase ADC’s” (page 172 line 30 – page 173, line 9). In the protocol, a method for conjugating the antibody to the linker/drug is taught comprising: 
Preparing an antibody and drug/linker in a buffer containing 25 mM Tris-HCl at pH 8.0 and 150 mM NaCl (page 173, lines 1-5);
Adding bacteria transglutaminase to the composition (page 173, line 6); and
Incubating the composition to allow for conjugation (page 173, lines 7-9)
While WO935 teaches that the antibody and drug/linker structures are prepared in a buffer comprising 150 mM NaCl, it is not taught that the antibody and AcLysPABC-CPI-8314 are prepared in a buffer comprising 30 to 100 mM KPO4.
Tang studied drug-antibody ratios (DAR) of antibody drug conjugates teaching that the DAR is important for therapeutic efficacy and pharmacokinetics. Tang teaches that the control on DAR during synthesis is a key for ADC quality control  and present a method for real-time DAR analysis of ADCs for conjugation optimization and quality control (abstract). In the study by Tang, the conjugation was performed under four different phosphate buffers of pH 6.5, 7.0, 7.5, and 8.0 (page 4, paragraph 3). The phosphate buffers used by Tang were 50 mM phosphate buffers (page 9, paragraph 5) which is anticipated to meet the limitation 30 to 100 mM KPO4. 
	While Tang is studying different antibodies and payloads than the instant application, the teachings of Tang demonstrate that 50 mM KPO4 (which falls in the claimed limitation of 30 to 100 mM KPO4) was a known and practiced concentration for buffer solutions in the art in terms of antibody-drug conjugate preparations. Furthermore, Tang teaches that with real-time detection, conjugation conditions such as pH, temperature, reagent ratios, etc., could be easily optimized, and the quality control on DAR and ADC synthetic procedures was enabled as well (page 6, paragraph 2). This establishes that the prior art was also aware that these parameters can be optimized in the preparation of antibody-drug conjugates in order to provide optimized control over DAR and ADC synthesis. 
	MPEP 2144.05 (II) speaks to Routine Optimization stating that "’[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” and "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”. 
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the preparation steps taught by WO935 and Tang as a starting point for routine experimentation in order to optimize the buffer concentrations for the formation of ADCs. A skilled artesian would have been motivated to perform this optimization in order to control DAR and ADC synthesis as taught by Tang (page 6, paragraph 2).
	
Allowable Subject Matter
Claim 6 is allowable. Claims 1-5, 8, 11-12, 14, 18, 20, 23, 27-30, 32, and 36-38 would be allowable if rewritten or amended to overcome the objections and rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action. The following is an examiner’s statement of reasons for allowable subject matter:
The instant claims are drawn to isolated antibodies which specifically bind to CD123. While antibodies that bind to CD123 and antibody-drug conjugates formed with these antibodies are known in the art, the structures of the isolated antibodies, as defined in Table 2.0 spanning specification pages 25-26, were found to be free of the prior art. In addition, there would be no motivation for one of ordinary skill in the art to modify antibodies known in the art to match the structures of the instant disclosure, and therefore they were determined to be non-obvious. The following was found to be the closest art:

WO 2019/018525 A1 (H. Lee Moffitt Cancer Center and Research Institute, Inc) 24 Jan 2019; priority: 20 July 2017
Moffitt teaches compositions and methods for targeted treatment of CD123-expressing cancers, particularly chimeric antigen receptor (CAR) polypeptides. In claim 3, Moffitt teaches an anti-CD123 scFv VL domain comprising the amino acid sequence of SEQ ID NO: 43. The alignment of Moffitt SEQ ID NO: 43 and Instant application LC CDRs 1-3 of SEQ ID NOs: 18, 19, and 20, respectively is shown below.

    PNG
    media_image4.png
    225
    744
    media_image4.png
    Greyscale

	Not only does the light chain CDRs of Moffitt not match those of the instant application, but Moffitt also does not teach the heavy chain counterpart of the instant application.

US 2017/0043033 A1 (Rinat Neorscience Corp and Pfizer Inc) 16 Feb 2017; priority: 25 April 2014
Rinat teaches transglutaminase-mediated antibody-drug conjugates with high antibody drug ratio (DAR) comprising glutamine containing tags as well as methods of making and using higher drug loaded antibody-drug conjugates. Rinat discloses an antibody drug conjugate comprising the formula Antibody-(T-(X-Y-Za)b)c), where T is a glutamine containing tag, X is an amine donor unit, Y is a linker, Z is an agent moiety, a and b are 1-6 and c is 1-20 (page 57, claim 1)  Rinat teaches the glutamine-containing tags of the instant invention claim 8 (Rinat page 58, claim 16-17) as well as amino acid substitutions at positions 222, 340, or 370, where the modification is a substitution from lysine to arginine as taught in instant invention claims 11 and 12 (Rinat, page 58, claims 7 and 8). Rinat further teaches amine donor unit-linkers which match instant application claim 14 (Rinat, page 58, claim 19). While Rinat teaches many of the drug-conjugate components of the instant application, Rinat does not teach that the antibody is a CD123 antibody or the structure of the CD123 antibodies of the instant application.

	In prior art searches of the antibodies of the instant application (as disclosed in Table 2.0 spanning specification pages 25-26), no matching structures were identified. Based on the nature of antibody functionality and the sensitivity of antibody affinity to variations in the amino acid sequence, particularly in the CDRs, it would not have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the teachings of the prior art to include the exact antibody structure of the instant application. Therefore, the specific antibodies as isolated by applicant were determined to be novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                  
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647